DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reason for allowance:  
	Claim(s) 1, 8, and 16 is/are considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The Prior Art does not teach the claimed invention having
retrieving, the first tree data including a first hash tree depth, a first CAS signature, a block size and a file size; selecting, based on the first tree data, a second node from a higher level in the first hash tree; retrieving second tree data from the second node in the first hash tree that represents the first version of the file, the second tree data including a second CAS signature; determining that the second CAS signature matches a reserved CAS signature, wherein the reserved CAS signature represents a second version of the file; retrieving, in response to determining the second CAS signature matches the reserved CAS signature, a third node in a second hash tree corresponding to the second node in the first hash tree, wherein the second hash tree represents the second version of the file; retrieving third tree data from the third node in the second hash tree, the third tree data including a third hash tree depth, a third CAS signature, the block size and the file size; and traversing, based on the third tree data, the second hash tree to a leaf node corresponding to the logical location of the request with a combination of all recitations as defined in claim(s) 1, 8, and 16.
Therefore, claim(s) 1-19 are presently allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”














Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, fax number is 571 273 8583, and email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday 8AM – 6PM; Tuesday 	8AM – 2PM; Thursday 8AM – 12PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BINH V HO/
Primary Examiner, Art Unit 2152